          Case 1:20-cr-00537-JPC Document 47
                                          46 Filed 03/29/21 Page 1 of 1




                                        Defendant Jose Martinez's request is granted. Martinez's sentencing is
                                        adjourned from April 28, 2021, to June 28, 2021, at 11:00 a.m. The
By ECF                                  sentencing will take place in Courtroom 12D, 500 Pearl Street, New
                                        York, NY, 10007.
Honorable John P. Cronan
United States District Court            SO ORDERED.
Southern District of New York
                                        Date: March 29, 2021
500 Pearl Street                              New York, New York               _____________________
New York, New York 10007                                                       JOHN P. CRONAN
                                                                               United States District Judge
Re:     United States v. Jose Martinez, 20 Cr. 537 (JPC)

Dear Judge Cronan:

I write on consent (Assistant U.S. Attorney Marguerite Colson) to respectfully request that
the Court adjourn sentencing in this matter, currently scheduled for April 28, 2021, for a
period of around 60 days. There are two reasons for the request: first, we are still trying to
complete Mr. Martinez’s presentence interview, and an adjournment is needed to provide
Mr. Martinez with sufficient time to review the draft report once it is disclosed; second, I
have a trial scheduled to begin on April 27, 2021, and thus will not be available for
sentencing as currently scheduled.

       Accordingly, I respectfully that the Court adjourn sentencing for a period of around
60 days.

        Thank you for your consideration of this request.

                                              Respectfully submitted,


                                               /s/
                                               Martin S. Cohen
                                               Ass’t Federal Defender
                                               (212) 417-8737

Cc:    Marguerite Colson, Esq., by ECF
       U.S. Probation Officer Jonathan Bressor
